Citation Nr: 0814875	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the right eye.

2.  Entitlement to service connection for the residuals of an 
injury to the left eye.

3  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling for diabetes mellitus 
requiring insulin and a restricted diet, 10 percent disabling 
for peripheral neuropathy of the right lower extremity, 10 
percent for peripheral neuropathy of the left lower 
extremity, and 0 percent disabling for bilateral cataracts.

5.  Entitlement to  special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims of entitlement to service connection for the residuals 
of injuries to the right and left eyes, and for 
cardiovascular disease, to include as secondary to service-
connected diabetes mellitus, denied his claims of entitlement 
to a separate compensable rating for cataracts related to 
diabetes mellitus, and to a rating in excess of 20 percent 
for diabetes mellitus, and denied his claim of entitlement to 
SMC.  In March 2008, the veteran and his spouse testified at 
a hearing that was held at the RO.

At the March 2008 hearing, the veteran sought to reopen his 
previously denied claims of entitlement to service connection 
for hypertension, and for peripheral neuropathy of the upper 
extremities, each to include as secondary to service-
connected diabetes mellitus.  The Board refers these claims 
to the RO for appropriate action.

The issue of entitlement to SMC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right eye disability that is 
causally or etiologically related to service.  

2.  The veteran does not have a left eye disability that is 
causally or etiologically related to service.  

3.  The veteran's cardiovascular disorders (left ventricular 
hypertrophy and diastolic dysfunction) first manifested many 
years after his separation from service and are not related 
to his service or to any incident therein, including service-
connected diabetes mellitus.

4.  For the period from June 16, 2005, to January 22, 2007, 
the veteran's diabetes mellitus was manifested by the need 
for insulin and dietary restrictions, but his physical 
activity was not clinically regulated.

5.  Since January 23, 2007, the veteran's physical activity 
has been clinically regulated in order to avoid hypoglycemic 
reactions secondary to diabetes mellitus but his diabetes 
mellitus has not been manifested by episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

6.  Since June 16, 2005, the veteran has had bilateral 
cataracts with best corrected visual acuity of 20/20 in both 
eyes.

7.  Since June 16, 2005, the veteran has had moderate 
peripheral neuropathy of the right and left lower 
extremities.

8.  The veteran has mild peripheral neuropathy of the right 
and left upper extremities associated with diabetes mellitus.


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  A left eye disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

3.  The veteran's cardiovascular disorders (left ventricular 
hypertrophy and diastolic dysfunction) were not incurred in 
or aggravated by the veteran's active service, and are 
unrelated to the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  For the period from June 16, 2005 to January 22, 2007, 
the criteria for a rating higher than 20 percent for diabetes 
mellitus with cataracts were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913 (2007).

5.  The criteria for a rating of 40 percent, but no more, for 
diabetes mellitus have been met since January 23, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913.

6.  The criteria for a separate compensable rating for 
cataracts have not been met since June 16, 2005.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.75, 4.83a, 4.84a, DC 6028 
(2007).  

7.  The criteria for an increased rating of 20 percent rating 
for peripheral neuropathy of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
DC 8520 (2007). 

8.  The criteria for an increased rating of 20 percent rating 
for peripheral neuropathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
DC 8520. 

9.  The criteria for a separate 10 percent rating for 
peripheral neuropathy of the right upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
DC 8520. 

10.  The criteria for a separate 10 percent rating for 
peripheral neuropathy of the left upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
DC 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including cardiovascular disease, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Eyes

The veteran contends that he is entitled to service 
connection for the residuals of right and left eye injuries 
sustained in service.  In November 2004 and March 2008 
testimony before the RO and Board, the veteran described 
getting metal fragments in both eyes in service as a result 
of his duties as a welder.  He asserts that he currently 
experiences discomfort and blurry vision as a result of these 
injuries.

The veteran's service medical records demonstrate that in May 
1969 he sought medical attention for a piece of steel in his 
left eye.  Examination of the left eye revealed a curled up 
strip of metal underneath the left upper eyelid.  The 
fragment was removed, and three superficial scratches on the 
left cornea were observed.  His left eye was bandaged and he 
was ordered to bed rest until noon.  Thereafter he was to 
remove the bandage and return to duty.  There are no further 
records of treatment or complaints related to the left eye.  
In July 1968, the veteran again reported to sick call with 
complaints of a metallic foreign body in the right eye.  
Physical examination revealed an ulcer at 12 o'clock in the 
right eye.  His right eye was irrigated with sterile solution 
and a patch was placed on his eye, to be removed after 24 
hours.  There are no further records of treatment or 
complaints related to the right eye.  On examination in March 
1970, prior to separation from service, the veteran denied 
both currently experiencing, and having a history of right or 
left eye problems.  Examination revealed 20/20 vision, 
bilaterally.  No disorders of the eyes were diagnosed.  As no 
disorder of the eyes was diagnosed in service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

Post-service medical records reflect that the veteran has 
been found to have refractive error of the eyes (hyperopia, 
astigmatism, and presbyopia).  Refractive error of the eyes, 
however, is not a disability for VA purposes.  Accordingly, 
such a disorder cannot be service-connected, absent evidence 
of aggravation by superimposed disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 
8 Vet. App. 240 (1995).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's hyperopia, 
astigmatism, and presbyopia in this case, therefore, cannot 
be service-connected absent evidence of aggravation.  The 
record, however, is negative for evidence of refractive error 
in service, and therefore is negative for evidence of 
aggravation by a superimposed disease or injury in service.  
There is similarly no post-service evidence that the 
veteran's refractive error was aggravated by disease or 
injury related to service.  The Board notes that an October 
2003 record of treatment indicates that the veteran's vision 
was possibly worse as a result of his in-service injuries.  
This notation, however, is not sufficient to warrant a 
finding of aggravation in service.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or an such relationship).  
The veteran's hyperopia, astigmatism, and presbyopia 
accordingly may not be service connected in this case.  

Post-service treatment records show that the veteran has been 
diagnosed with bilateral cataracts.  These cataracts have 
been determined to be related to the veteran's service-
connected diabetes mellitus.  The veteran has been 
noncompensably service-connected for his cataracts.  The 
record also reflects that the veteran has been diagnosed with 
bilateral pingueculae and allergic conjunctivitis.  At no 
time has any treating physician related his pingueculae or 
allergic conjunctivitis to his period of active service, 
including the eye injuries sustained in 1969.  The record 
also reflects that in September 2007 the veteran was 
diagnosed with mild blepheritis, ectropion, and bilateral lid 
laxity in the setting of pityariasis rubra pilaris with 
superimposed drug eruption.  These disorders were determined 
to be related to an allergic reaction to medication.  

On VA eye examination in November 2006, the veteran 
complained of itchy eyes.  Examination revealed 
dermatochalasis and brow potosis of both eyes that resulted 
in decreased visual fields, cataracts, and refractive error, 
corrected to 20/20, bilaterally.  There was no evidence of 
diabetic retinopathy.

On VA eye examination in November 2007, the veteran 
complained of dry, blurry eyes.  Examination revealed 
ectropion of the lower lids, dermatochalasis of both eyes 
that resulted in decreased visual fields, cataracts, and 
refractive error, corrected to 20/20, bilaterally.  There was 
no evidence of diabetic or hypertensive retinopathy.  The 
dermatochalasis was determined to be an age-related change, 
not likely related to any systemic condition.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
bilateral pingueculae and allergic conjunctivitis.  Thus, 
service connection is not warranted for bilateral pingueculae 
or allergic conjunctivitis.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Similarly, service connection is not 
warranted for blepheritis, ectropion, or bilateral lid 
laxity, as these disorders have been determined to be 
secondary to an allergic reaction, and not the result of the 
injuries sustained in service.  Finally, the dermatochalasis 
has been determined to be an age-related condition, and not 
the result of the in-service injuries.  In short, no 
residuals of the in-service injuries have been diagnosed.  
Significantly, the veteran's blurred vision has been related 
to his refractive error and cataracts, and not the in-service 
injuries.  Accordingly, there is no current disorder of the 
eyes for which the veteran may be service-connected.

With respect to the veteran's claim for service connection 
for an eye disorder, the Board has considered the veteran's 
statements asserting a relationship between his claimed eye 
disorders and active duty service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the treatment records, 
in light of the applicable law, and finds that the 
preponderance of the evidence fails to support the veteran's 
claims for service connection for right and left eye 
disabilities and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Cardiovascular Disease

The veteran contends that he is entitled to service 
connection for coronary artery disease secondary to his 
diabetes mellitus.  

The veteran's service medical records demonstrate that on 
examination in January 1968, prior to induction into service, 
the veteran reported the he occasionally experienced chest 
pain.  Physical examination, however, revealed no 
cardiovascular abnormalities, and the veteran was admitted 
into service.  The veteran's service medical records 
otherwise reflect only a single complaint of chest pain.  In 
August 1968, the veteran reported to sick call with 
complaints of chest pain and difficulty breathing.  He was 
noted to have a history of weak lungs, as he had been 
diagnosed with pneumonia on several occasions since his entry 
into service.  X-ray examination of the chest was negative.  
The veteran was diagnosed with a chest cold.  On examination 
in March 1970, prior to separation from service, the veteran 
denied both currently experiencing, and having a history of 
pain or pressure in the chest.  Examination revealed no 
cardiovascular abnormalities.  As no cardiovascular 
abnormalities were diagnosed in service, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

Post-service medical records reflect that the veteran was 
diagnosed with hypertension in the early 1990's.  The issue 
of entitlement to service connection for hypertension, 
however, is not presently before the Board, and the Board 
accordingly will not further address the veteran's 
hypertension.  In April 2003, the veteran underwent a cardiac 
stress test after complaining of shortness of breath.  The 
stress test, however, was clinically negative for myocardial 
ischemia.  The corresponding nuclear images indicated a 
probable mild nontransmural scar in all segments of the 
inferior wall extending to the inferior apex, and a left 
ventricular ejection fraction of 48 percent.  On VA 
examination in October 2005, the veteran reported 
experiencing chest pain for the past year, most recently one 
month prior to the date of the examination.  He additionally 
reported experiencing shortness of breath on exertion.  The 
examiner noted that it was likely that the veteran's diabetes 
contributed to his heart disease.  

In support of his claim, the veteran submitted a March 2006 
letter written by his nutritionist.  In this letter, the 
nutritionist stated that the veteran had been diagnosed with 
coronary artery disease secondary to his diabetes mellitus.

In September 2006, the veteran underwent VA cardiovascular 
examination.  At the time of the examination, the veteran 
reported that he had been informed that it was possible that 
he had had a heart attack in the past, but that he had never 
been hospitalized for an acute myocardial infarction.  He 
denied having ever undergone cardiac catheterization or 
echocardiogram, and stated that he had not undergone any 
further stress tests since April 2003.  He described ongoing 
trouble with chest pain, which he related to indigestion.  He 
described the pain as a "quiver" that began in the center 
of his chest and radiated to his left shoulder.  He stated 
that this pain occurred approximately once or twice per 
month, and lasted for approximately three to four minutes.  
He stated that the pain was associated with shortness of 
breath, nausea, and diaphoresis.  He had not noticed any 
specific precipitating factors.  It occurred at rest, and did 
not appear to be related to meals or physical exertion.  He 
stated that the pain improved with Tums.  He additionally 
described experiencing shortness of breath with exertion, and 
orthopnea, for which he used two or three pillows.  At the 
time of the September 2006 examination, the record reflected 
normal left ventricular size with moderate concentric left 
ventricular hypertrophy.  Left ventricular function and wall 
motion was normal, with an overall ejection fraction of 60 to 
65 percent.  There was mild mitral regurgitation, tricuspid 
regurgitation, and mild pulmonary insufficiency.  There was 
trivial aortic insufficiency, and evidence of diastolic 
dysfunction.  Pulmonary pressure was normal.  There was no 
evidence of thrombus, vegetation, or mass.  X-ray examination 
revealed changes from old, healed granulomatous disease but 
was otherwise normal.  The impression was abnormal stress 
test with probable nontransmural scar and reduced ejection 
fraction; normal systolic function and normal wall motion, 
and diastolic dysfunction.  An additional echocardiogram was 
recommended in order to determine whether a diagnosis of 
coronary artery disease was appropriate.  His shortness of 
breath was attributed to pulmonary problems and the diastolic 
dysfunction.

A November 2007 ECG revealed a normal baseline ECG.  

On VA examination for diabetes mellitus in November 2007, the 
examiner noted that a recent ECG revealed no regional wall 
motion deformity and a normal ejection fraction.  The record, 
however, reflected left ventricular hypertrophy and diastolic 
dysfunction, which the examiner attributed to longstanding 
hypertension.  In order to sort out the issue of whether the 
veteran had coronary artery disease, the examiner ordered a 
stress test.  On stress testing in December 2007, There was 
no evidence of stress-induced myocardial ischemia (coronary 
artery disease).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
cardiovascular disorders.  Thus, service connection on a 
direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as the veteran's left ventricular 
hypertrophy and diastolic dysfunction have been attributed to 
longstanding hypertension, rather than diabetes, and there is 
no current diagnosis of coronary artery disease.  While the 
veteran's nutritionist attributed his coronary artery disease 
to his diabetes mellitus, this opinion is not probative as 
the veteran does not have a current diagnosis of coronary 
artery disease.  In sum, there is no probative evidence 
demonstrating a relationship between the veteran's 
cardiovascular disorders and his service-connected diabetes 
mellitus.  

The Board has considered the veteran's assertions that he has 
cardiovascular disease related to his service, and related 
specifically to his diabetes mellitus.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's cardiovascular disorders are linked to 
service, including to his service-connected diabetes 
mellitus.  No probative, competent medical evidence exists of 
a relationship between these conditions and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
cardiovascular disorders were not incurred in or aggravated 
by his service.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  8 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran's diabetes mellitus is rated 20 percent disabling 
under DC 7913.  Diagnostic Code 7913 provides for a 20 
percent rating where the diabetes mellitus requires insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The veteran was diagnosed with diabetes mellitus in August 
1998.  Since that time, his diabetes mellitus has been 
regulated by insulin and he has been advised to follow a 
restricted diet for control of his diabetes mellitus.  This 
diet consists of restricted calories and a low fat and low 
sodium regimen.  Therefore, he has met two of the three 
criteria for an increased rating for diabetes mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  See Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).

In March 2008 testimony before the Board, the veteran and his 
spouse stated that his physical activity had long been 
clinically restricted in effort to avoid activity-induced 
hypoglycemic episodes.  The record reflects that the 
veteran's diabetes mellitus has severely limited his capacity 
to exercise, most specifically as a result of diabetes 
mellitus-related peripheral neuropathy.  On VA examination in 
October 2005, the examiner noted that the veteran's exercise 
tolerance was severely limited due to bad peripheral 
neuropathy, low back pain, and degenerative arthritis in the 
ankles and feet.  The examiner did not, however, state that 
the veteran had been advised by any physician to restrict his 
physical activity as a result of his diabetes mellitus.  
Thus, while it is clear from this statement that the 
veteran's capacity to exercise was limited by his diabetes 
mellitus, at the time of the October 2005 VA examination, he 
had not been advised to restrict his physical activity as a 
result of his diabetes mellitus, as is required for an 
increased rating of 40 percent.  Treatment records dated from 
October 2005 to February 2006 do not contain any references 
to the veteran's recommended physical activity.  Records 
dated in February 2006, however, show that the veteran was 
counseled regarding the benefits of exercise and advised to 
"follow exercise recommendations."  Significantly, the 
specific exercise recommendations the veteran was advised to 
follow were not listed.  Thus, it is not clear from this 
notation that as of February 2006 the veteran's physical 
activity was clinically restricted as a result of his 
diabetes mellitus.  A March 2006 letter from the veteran's 
dietician indicates that the veteran's activities of daily 
living were limited as a result of diabetes mellitus, which 
had resulted in bilateral lower extremity peripheral 
neuropathy.  While this letter also demonstrates that the 
veteran's diabetes limited his activities, it does not 
demonstrate that he had been advised to avoid or limit his 
physical activity secondary to his diabetes mellitus.  The 
next reference to the veteran's physical activity is dated in 
January 2007, when the veteran's treating physician 
recommended that the veteran exercise within the limits of 
his physical ability.  The physician parenthetically noted 
that the veteran was cautioned with exercise so as to not 
precipitate hypoglycemic episodes due to his diabetes 
mellitus.  In September 2007, the veteran's physician again 
recommended that he attempt limited exercise, although given 
the severity of the veteran's diabetes mellitus, it was 
recommended that he avoid walking outdoors and that he limit 
strenuous exercise so as to avoid hypoglycemia.

Based upon the above, the Board finds that clinical 
restriction of the veteran's physical activity as a result of 
diabetes mellitus was first demonstrated in January 2007.  It 
was not until January 2007 that it was specifically noted 
that the veteran was advised to avoid strenuous activity in 
order to avoid hypoglycemic episodes associated with diabetes 
mellitus.  While the veteran and his spouse argue that the 
February 2006 "recommendations" involved the restriction of 
physical activity, there is no clinical evidence 
demonstrating that the veteran's physical activity had in 
fact been restricted by his physician.  The veteran and his 
spouse have provided credible testimony in this regard, and 
the Board has taken their testimony into consideration.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(Lay evidence is one type of evidence that must be 
considered, if submitted, when a veteran's claim seeks 
disability benefits).  Their testimony, however, is not 
competent, in that they are unable to provide the requisite 
medical evidence for establishing proof that his physical 
activity had been clinically restricted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The available evidence 
does not indicate that for the period from June 16, 2005 to 
January 22, 2007, the veteran was prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required in order to merit a higher rating of 40 percent.  
See 38 C.F.R. § 4.119, DC 7913.  The fact that the veteran 
had been advised that he should exercise, in the absence of 
specified medical guidelines for that exercise, does not meet 
the criterion requiring regulation of activity so as to 
warrant a 40 percent evaluation.  However, the Board finds 
that as of January 23, 2007, the date of the medical record 
indicating that the veteran was cautioned with exercise so as 
to not precipitate hypoglycemic episodes due to his diabetes 
mellitus, an increased rating of 40 percent is warranted.

In evaluating whether the veteran is entitled to a rating in 
excess of 40 percent since January 23, 2007, the Board finds 
that he is not.  In order for the veteran to be eligible for 
a rating higher than 40 percent for his diabetes mellitus for 
the period since January 23, 2007, the veteran must have had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913 

Here there is no evidence demonstrating that the veteran has 
had episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  
Clinical records dated from January 2007 to December 2007 
reflect that the veteran was hospitalized in June 2007 for 
psychiatric treatment.  At no time, however, has he been 
hospitalized for treatment of diabetes mellitus.  He 
additionally has not been treated for ketoacidosis or 
hypoglycemic reactions.  Additionally, clinical records dated 
from January 2007 to December 2007 show that urinalysis has 
consistently revealed no urine ketones.  On VA examination in 
November 2007, the veteran reported that he experienced 
hypoglycemic reactions approximately three to four times per 
week.  He stated that he generally treated these episodes by 
quickly ingesting something sweet.  Treatment records 
otherwise do not reflect complaints of hypoglycemic reactions 
or treatment therefore.  Thus, there is no evidence that the 
veteran was either hospitalized or required twice a month 
visits to a diabetic care provider in relation to 
ketoacidosis or hypoglycemic reactions.  

In order to meet a higher rating of 60 percent, the veteran 
must have had episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.  The available 
evidence does not show that the veteran has experienced 
either ketoacidosis or hypoglycemic reactions requiring such 
treatment.  The fact that the veteran's condition may in the 
future involve such complications does not meet the criteria 
so as to warrant a 60 percent evaluation.

While the veteran here has been granted a 40 percent 
disability rating for his diabetes mellitus since January 23, 
2007, he has not experienced either ketoacidosis or 
hypoglycemic reactions.  The veteran therefore does not meet 
the criteria for a higher rating of 60 percent.  38 C.F.R. 
§ 4.119, DC 7913.  

The veteran, however, additionally contends that he is 
entitled to a separate compensable rating for his cataracts.  
The veteran's bilateral cataracts were first determined to be 
associated with his diabetes mellitus on VA examination in 
October 2005.  His cataracts are currently considered to be 
noncompensably disabling, and have thus been deemed to be a 
part of the diabetic process under DC 7913.  38 C.F.R. § 
4.119, DC 7913, Note (1).  Diagnostic Code 6028 provides that 
cataracts, senile and others, are to be rated based upon 
impairment of visual acuity and aphakia.  38 C.F.R. § 4.84a, 
DC 6028.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, DCs 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2007).

In this respect, a noncompensable rating is warranted for 
vision in both eyes that is correctable to 20/40.  A 10 
percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079 
(2007).

Clinical records dated in October 2004 show that the veteran 
had bilateral cataracts with bilateral corrected visual 
acuity of 20/20.  His cataracts were determined to not affect 
his visual acuity.  Records dated in October 2005 show that 
the veteran was again found to have bilateral cataracts with 
bilateral corrected visual acuity of 20/20.  It was 
determined that extraction of his cataracts was not yet 
necessary.  

On VA examination of the eyes in November 2006, the veteran's 
best corrected visual acuity was 20/20 in both eyes, for both 
distant and near vision.  The veteran was found to have 
visual field defects secondary to brow potosis and 
dermatochalasis, which were unrelated to his diabetes 
mellitus.  There was no evidence of aphakia.

On VA examination of the eyes in November 2007, the veteran's 
best corrected visual acuity was again 20/20 in both eyes, 
for both distant and near vision.  The veteran was found to 
have visual field defects secondary to dermatochalasis, which 
was unrelated to his diabetes mellitus.  There was no 
evidence of aphakia.

As the veteran's corrected visual acuity has at no time been 
worse than 20/20 bilaterally, and there is no evidence of 
aphakia, he is not entitled to a compensable rating for his 
cataracts.  Accordingly, the evidence does not support a 
separate compensable rating based upon decreased visual 
acuity.  

The Board now turns to whether the veteran is entitled to an 
increased rating based upon peripheral neuropathy associated 
with diabetes mellitus.  Treatment records dated from June to 
October 2005 show that the veteran complained of knee pain 
but do not reflect specific complaints related to peripheral 
neuropathy.  However, on VA examination in October 2005, the 
examiner noted that the veteran's exercise tolerance was 
limited secondary to "bad" peripheral neuropathy of the 
lower extremities.  There were no findings related to any 
peripheral neuropathy of the upper extremities.  On 
evaluation for purposes of entitlement to Aid and Attendance 
in February 2006, the examiner found that the veteran's 
mobility was limited secondary to weakness of the lower 
extremities.  On VA examination in November 2007, the veteran 
described having tingling and numbness in his lower 
extremities for the past four to five years that had recently 
worsened, and in the upper extremities for the past two to 
three years.  The examiner noted that the veteran was 
diagnosed with carpal tunnel syndrome in 2004 but found that 
he had since developed peripheral neuropathy of the upper 
extremities associated with diabetes mellitus.  Resolving all 
doubt in the benefit of the veteran, the Board finds that the 
veteran's peripheral neuropathy of the lower extremities has 
worsened, such that it is now moderate in degree, entitling 
him to increased ratings of 20 percent for each lower 
extremity, under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520.  
Additionally, the Board finds that the veteran is entitled to 
separate 10 percent ratings for mild peripheral neuropathy of 
the right and left upper extremities, as the November 2007 
examiner found that the veteran had peripheral neuropathy of 
the upper extremities related to diabetes mellitus.  The 
Board concludes that the peripheral neuropathy of the upper 
extremities is no more than mild in degree, as the veteran 
has not reported that this disability has more than mildly 
affected his activities of daily living.

As the Board has determined that the veteran is not entitled 
to a separate compensable rating for cataracts, he remains 
entitled to no more than a 20 percent disability rating for 
his diabetes mellitus with cataracts for the period from June 
16, 2005 to January 22, 2007, and to no more than a 40 
percent disability rating for the period since January 23, 
2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the veteran is entitled to an increased rating of 20 
percent for peripheral neuropathy of each lower extremity, 
from June 16, 2005, and to separate 10 percent ratings for 
peripheral neuropathy of the upper extremities.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In July 2003 and July 2006, prior to the initial 
adjudications of the claims for service connection for the 
residuals of injuries to the right and left eyes, and the 
claim for service connection for cardiovascular disease, to 
include as secondary to service-connected diabetes mellitus, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  The purpose behind 
the notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims for service 
connection.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in May 2006.  There is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant with 
respect to his claims for service connection prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

As to the veteran's claims for increased ratings, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the veteran was not provided with notice that to 
substantiate his claims for increased ratings, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life, or with the specific 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life prior to the initial 
adjudication of his claim.  Thus, in order to overcome the 
presumption of prejudice associated with this 
pre-adjudicatory notice error, the purpose of the notice must 
not have been frustrated.  See Sanders, 487 F.3d at 889.  

Here, the Board finds that because the veteran demonstrated 
actual notice of the requirements to establish entitlement to 
an increased rating, the purpose of the notice requirements 
was not frustrated.  Specifically, in numerous statements 
submitted on behalf of his claims, and in November 2004 and 
March 2008 testimony, the veteran iterated his belief of 
entitlement to an increased rating as a result of the 
clinical regulation of his activities.  Additionally, he 
stated that he believed he was entitled to a separate 
compensable rating for his cataracts as a result of decreased 
visual acuity.  The veteran testified as to the impact of his 
diabetes on his daily life and capacity for employment.  In 
addition, in March 2008 testimony before the Board, the 
veteran stated that he was aware that he could submit lay 
statements regarding his symptoms, clinical records, and 
statements from employers regarding his employability as a 
result of his diabetes mellitus.  Additionally, a review of 
the record reveals that in a November 2005 RO decision, the 
veteran was specifically notified that a disability rating of 
40 percent, the next highest rating available above 20 
percent under the relevant diagnostic code, was not warranted 
unless the evidence demonstrated insulin, a restricted diet, 
and regulation of activities.  In his April 2006 notice of 
disagreement, the veteran stated, "I have 1) insulin, 2) 
restricted diet, 3) regulation of activities.  Since these 
are the criteria for the increase, I wish to disagree with 
your decision."  An October 2006 statement of the case (SOC) 
provided the veteran with the contents of the regulation and 
diagnostic code governing his condition, which included the 
requirements for every disability rating available under that 
diagnostic code.  The SOC also informed him that because 
there was no clinical evidence of a restriction of his 
activities a higher disability rating was not warranted.  
Furthermore, the notice letters that the veteran did receive 
before the issuance of the supplemental statement of the 
case, although not substantively adequate for section 5103(a) 
purposes, did provide him with information regarding VA's 
responsibility to assist him in obtaining evidence and 
provide him with a medical examination if necessary, as well 
as how to contact VA with any questions he may have.  In sum, 
the Board finds that the veteran had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d 881.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him numerous VA examinations.  In addition, the 
veteran testified before the RO and the Board.  The Board 
finds these actions have satisfied VA's duty to assist with 
respect to both the claims for service connection and the 
claims for an increased rating and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 



ORDER

Service connection for a right eye disability is denied.

Service connection for a left eye disability is denied.

Service connection for cardiovascular disease, to include as 
secondary to diabetes mellitus, is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus with cataracts, for the period from June 16, 2005 to 
January 22, 2007, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an increased disability rating of 40 
percent for diabetes mellitus with cataracts is granted, 
effective January 23, 2007.

A separate compensable rating for cataracts is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an increased rating of 20 percent is 
granted for peripheral neuropathy of the right lower 
extremity, effective June 16, 2005.

Subject to the law and regulations governing payment of 
monetary benefits, an increased rating of 20 percent is 
granted for peripheral neuropathy of the left lower 
extremity, effective June 16, 2005.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating is granted for 
peripheral neuropathy of the right upper extremity.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating is granted for 
peripheral neuropathy of the left upper extremity.



REMAND

The veteran contends that he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound as a result of 
peripheral neuropathy related to his service-connected 
diabetes mellitus.  In support of his claim, he submitted a 
February 2006 opinion from his treating physician in which 
the physician concluded that the veteran had very little 
mobility as a result of various disabilities, including 
service-connected peripheral neuropathy, but predominantly as 
a result of his nonservice-connected chronic low back pain, 
necessitating the need for regular aid and attendance.  He 
also considered the veteran to be housebound as a result of 
his various disabilities, as he was no longer able to drive 
due to numbness of the lower extremities.

The record reflects that the veteran has numerous 
disabilities which require his wife to provide him 
considerable assistance.  The record additionally reflects 
that the veteran is not service-connected for his several 
moderately severe orthopedic disabilities, which have been 
noted to additionally limit his mobility.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran in this case has not yet been afforded a VA 
examination.  Thus, it is unclear whether he may be 
considered housebound, or in need of regular aid and 
attendance as a result of his various service-connected 
disabilities, or whether the veteran's lack of mobility is 
primarily the result of his nonservice-connected orthopedic 
disabilities.  As such, the Board finds that a remand for an 
examination and opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether any of his 
conditions render him permanently 
bedridden or so helpless as to be in 
need of regular aid and attendance, or 
whether he is substantially confined to 
his house or its immediate premises.  
In this regard, if the veteran is found 
to be in need of regular aid and 
attendance, or to be substantially 
confined to his house, the examiner 
should specifically comment as to 
whether the veteran is so disabled 
primarily as a result of his service-
connected disabilities, or whether he 
is primarily disabled as a result of 
his nonservice-connected disabilities.  
Any further indicated studies must also 
be conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed, and the 
rationale for all opinions must be 
provided.

2.  Then, readjudicate the veteran's 
claim for special monthly compensation 
on the basis of the need for regular 
aid and attendance of another person or 
by reason of being housebound.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


